DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callahan (US 20140242435 A1).
With respect to claim 1, Callahan teaches a plurality of battery cells (110) (Figures 1-4) each having a prismatic shape (as illustrated);
a fixing member/(chassis and frame) (Figure 4) that fixes the plurality of battery cells (110) in a stacked state (para. [0027]); and
a thermal insulation sheet/(separator (210)) that is sandwiched between stacking surfaces of the plurality of battery cells (110) (as illustrated in Figure 2) and thermally insulates adjacent ones of the plurality of battery cells (110) (para. [0027]),
	wherein the thermal insulation sheet/(separator (210)) is an inorganic fiber sheet where inorganic fibers are aggregated in a three-dimensionally non-directional manner and fine voids/(spaces where the matrix comprising phenolic resin is present) are provided between the inorganic fibers (para. [0004]-[0007], [0021]).
	With respect to claim 2, Callahan teaches wherein the thermal insulation sheet/(separator (210)) is an inorganic fiber/(fiber composite) sheet including a thermoplastic resin/(matrix comprising phenolic resin) in gaps between inorganic fibers/(fiber composite) (para. [0021]).
With respect to claim 3, Callahan teaches wherein the thermal insulation sheet/(separator (210)) is an inorganic fiber/(fiber composite) sheet where gaps between inorganic fibers are filled with inorganic particles/(matrix comprising phenolic resin) – Callahan in (para. [0021]) discloses that the thermal insulation sheet/separator (210) comprises a fiber composite in which fibers are embedded in a matrix such as phenolic resin; consequently, the matrix reads on “inorganic particles”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan (US 20140242435 A1), as applied to claims 1 and 3 above, and further in view of Takahashi et al. (US 20110070476 A1).
With respect to claim 4, Callahan discloses all claim limitations as set forth above including wherein the separator (210) is a laminate (para. [0022]) but fails to teach wherein the inorganic particles/matrix are inorganic hollow particles or inorganic foamed particles.  Takahashi teaches a power supply device/(battery cell (10)) (Figure 4) comprising:
a plurality of battery cells (10) each having a prismatic shape (as illustrated);
a fixing member/(restraint members (41)) (Figure 1) that fixes the plurality of battery cells (10) in a stacked state (para. [0049]) (as illustrated); and a thermal insulation sheet (Figure 4, 60) that is sandwiched between stacking surfaces of the plurality of battery cells (10) and thermally insulates adjacent ones of the plurality of battery cells (110) (para. [0066]), wherein the thermal insulation sheet (Figure 5, 60) comprises fine voids/gaps/(spaces where blowing agent (62) exist) (para. [0066]), wherein inorganic particles/(blowing agent (62)) fills in the voids/gaps, and wherein the inorganic particles/(blowing agent (62)) (para. [0045]) are inorganic hollow particles (para. [0066] & [0068]) such that when the temperature of the insulating sheet (60) becomes higher than the decomposition temperature of the blowing agent (62), the blowing agent (62) is thermally decomposed to form a space portion (recessed portion or hole portion) in the insulating sheet (60), such that the formation of the space portion can suppress the transfer of heat from one cell (10) to another (para. [0068]). 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide inorganic particles/matrix that are inorganic hollow particles in the battery module of Callahan, as taught by Takahashi, in order to suppress the transfer of heat from one cell to another.
With respect to claim 5, Callahan discloses all claim limitations as set forth above including wherein the thermal insulation sheet/separator is a laminated sheet (para. [0022]) but fails to teach where a protective sheet is laminated on a surface of the inorganic fiber sheet. Takahashi teaches a power supply device/(battery cell (10)) (Figure 4) comprising:
a plurality of battery cells (10) each having a prismatic shape (as illustrated);
a fixing member/(restraint members (41)) (Figure 1) that fixes the plurality of battery cells (10) in a stacked state (para. [0049]) (as illustrated); and
a thermal insulation sheet (Figure 4, 60)) that is sandwiched between stacking surfaces of the plurality of battery cells (10) and thermally insulates adjacent ones of the plurality of battery cells (10) (para. [0066]), wherein a protective sheet (20) is positioned on a surface of the inorganic fiber sheet/(thermal insulation sheet (60)) (as illustrated) in order to have the protective sheet/(spacer (20)) form the space (S) for moving the heat exchange medium to cool  the cells (10) and for holding the insulating state of the two cells (10) (para. [0058]).
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a protective sheet to the surface of the inorganic fiber sheet/(thermal insulation sheet (60)) in the battery module of Callahan, as taught by Takahashi, in order to have the protective sheet/(spacer (20)) form the space (S) for moving the heat exchange medium to cool the cells and for holding the insulating state of the two cells.
	Product-by-process limitations (i.e. protective sheet is laminated on a surface of the inorganic fiber sheet) are not given weight in apparatus claims.
With respect to claim 6, Takahashi further teaches wherein the protective sheet/spacer (20) is thermoplastic resin (para. [0069]).
	With respect to claim 7, Takahashi further teaches wherein the protective sheet/spacer (20) is a plastic sheet (para. [0069]), a woven fabric, or a non-woven fabric.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Callahan (US 20140242435 A1), as applied to claims 1 and 3 above, and further in view of Bower et al. (US 2018/0261992).
With respect to claim 8, Callahan discloses all claim limitations as set forth above but fails to teach wherein the protective sheet is adhered to a stacking surface of one of the plurality of battery cells via a double-sided adhesive tape.  Bower teaches a battery module comprising an insulation layer (440) adhered to battery module components, wherein the insulating layer (440) includes an adhesive comprising a two-sided tape in order to securely adhere the insulating layer (440) to battery module components and surfaces (para. [0048]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the protective sheet in Callahan with a double-sided adhesive tape, as taught by Bower, in order to securely adhere the protective sheet to battery module components and surfaces.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan (US 2014/0242435 A1), as applied to claim 1 above, and further in view of Chen et al. (US 2018/0290552 A1).
With respect to claim 9, Callahan discloses all claim limitations as set forth above including wherein the battery (410) may include lithium-ion battery cells (110) configured for a passenger vehicle.  Callahan, however, fails to teach wherein the battery is configured for an electric vehicle comprising the power supply device according to claim 1, wherein the electric vehicle comprises: the power supply device; a running motor that is supplied with electric power from the power supply device; a vehicle body where the power supply device and the running motor are mounted; and wheels that are driven by the motor to run the vehicle body.  Chen teaches a power supply device comprising a battery module configured for an electric vehicle, wherein the electric vehicle comprises: the power supply device/batteries; a running motor that is supplied with electric power from the power supply device (para. [0002], [0019]-[0020]); it would be obvious that the vehicle would comprise a vehicle body where the power supply device and the running motor are mounted; and wheels that are driven by the motor to run the vehicle body (para. [0019]-[0020]) in order to provide an electric vehicle with a reliable energy source.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to configure the battery of Callahan, which is according to claim 1, to power an electric vehicle, wherein the electric vehicle comprises: the power supply device; a running motor that is supplied with electric power from the power supply device; a vehicle body where the power supply device and the running motor are mounted; and wheels that are driven by the motor to run the vehicle body, as taught by Chen, in order to provide an electric vehicle with a reliable energy source. 
With respect to claim 10, Callahan discloses all claim limitations as set forth above including wherein the battery cells may include lithium-ion battery cells configured for a passenger vehicle (para. [0040]).  Callahan, however, fails to teach wherein the battery is configured for an electric vehicle, and fails to teach a power storage device comprising the power supply device according to claim 1, wherein the power storage device comprises: the power supply device; and a power supply controller that controls charging and discharging to the power supply device, and the power supply controller enables the battery cells to be charged with electric power from an outside and controls charging to the battery cells. 
Chen teaches a power supply device comprising a battery module configured for an electric vehicle, and a power storage device comprising: the power supply device/(battery cells); and a power supply controller (116) that controls charging and discharging to the power supply device/(battery module) (para. [0014] and [0024]), and
the power supply controller (116) enables the battery cells (104) to be charged with electric power from an outside/(via a charging station) and controls charging to the battery cells (104) (para. [0014] and [0024]) in order to provide an electric vehicle with a reliable energy source and in order to manage the power supply to the electric vehicle.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the power storage device comprising the power supply device/battery cells of Callahan according to claim 1, wherein the power storage device comprises: the power supply device; and a power supply controller that controls charging and discharging to the power supply device, and the power supply controller enables the battery cells to be charged with electric power from an outside and controls charging to the battery cells, as taught by Chen, in order to provide an electric vehicle with a reliable energy source and in order to manage the power supply to the electric vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						10/5/2022Primary Examiner, Art Unit 1725